Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 1 of 28




  SCHEDULE
     A
 Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 2 of 28




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 3 of 28




  SCHEDULE
      B
 Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 4 of 28




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 5 of 28




  SCHEDULE
     C
 Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 6 of 28




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-WSL-9002-1
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acres: 24.263

Being a 24.263 acre tract (1,056,892 sq ft) parcel of land, more or less, being out of a
calculated 37.158 acres, in lots 7,10,11,13 and 14 of Block 36 Capisallo District
Subdivision in Hidalgo County, Texas conveyed to Hidalgo & Cameron County Water
Control & Improvement District No. 9, Instrument No. 1929-3140062. Said parcel of land
more particularly described by metes and bounds as follows;

Starting at COE Project control marker CR-01-2019, having the following NAD83 (2011)
Grid Coordinates N=16556075.16, E=1194422.63; Thence S 66°58’56” W a distance of
10753.80 feet to a found 3-1/2” Aluminum Monument stamped RGV-WSL-8005-3=8000-
2-4, designated as RGV-WSL-8000-3-1=9000-1 at the Southeast corner of the United
States of America proposed acquisition tract, RGV-WSL-8000-2 and on the South line of
the Hidalgo & Cameron County Water Control & Improvement District No. 9 tract,
Instrument No. 1929-3140062 and on the North line of the Neuhaus & Sons Tract 2,
Document No. 2008-1885890, for the Point of Commencement, and the Point of
Beginning, having the following coordinates: N=16551870.25, E=1184525.01.

Thence: N 12°53’38” W along the South line of the Hidalgo & Cameron County Water
Control & Improvement District No. 9 tract, Instrument No. 1929-3140062 and on the East
line of the United States of America proposed acquisition tract, RGV-WSL-8000-2,
departing said I.B.W.C. line, crossing the center of the levee road at 25 feet, departing the
levee easement, Volume 389, Page 385-387 at 54.39 feet, to an existing 8 foot wide gravel
road, a distance of 81.75 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-WSL-8000-3-2 for angle, said point being the Northeast corner of the
United States of America proposed acquisition tract, RGV-WSL-8000-2;

Thence: S 77°20’06” W along the South line of the Hidalgo & Cameron County Water
Control & Improvement District No. 9 tract, Instrument No.1929-3140062 and the North
line of the United States of America proposed acquisition tract, RGV-WSL-8000-2, along
said gravel road, a distance of 495.06 feet to a found aluminum monument stamped RGV-
WSL- 8000-2-2, designated as RGV-WSL-8000-3-3 for angle, said point being the
Southwest corner of the Hidalgo & Cameron County Water Control & Improvement
District No. 9 tract, Instrument No. 1929-3140062 and on the East line of the United States
of America proposed acquisition tract, RGV-WSL-8007;
 Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 7 of 28




                                  SCHEDULE C, cont.

Thence: N 12°50’17” W along the East line of the United States of America proposed
acquisition tract, RGV-WSL-8007 and the West line of the Hidalgo & Cameron County
Water Control & Improvement District No. 9 tract, Instrument No.1929-3140062,
departing said gravel road, a distance of 84.03 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-WSL-8000-3-4 for angle, said point being on the
Northern boundary of the parcel herein described;

Thence: N 76°52’41” E departing said property line, along said Northern boundary, a
distance of 350.22 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-WSL-8000-3-4A for a Point on Line;

Thence: N 76°52’41” E along said Northern boundary, a distance of 350.22 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-4B for
a Point on Line;

Thence: N 76°52’41” E along said Northern boundary, a distance of 350.21 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-5 for
angle;

Thence: N 55°28’45” E along said Northern boundary, a distance of 282.50 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-6 for
angle;

Thence: N 34°04’49” E along said Northern boundary, a distance of 485.70 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-6A for
a Point on Line;

Thence: N 34°04’49” E along said Northern boundary, a distance of 485.70 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-6B for
a Point on Line;

Thence: N 34°04’49” E along said Northern boundary, a distance of 485.69 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-7 for
angle;

Thence: N 46°24’34” E along said Northern boundary, a distance of 285.70 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-8 for
angle;

Thence: N 58°44’20” E along said Northern boundary, a distance of 477.46 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-8A for
a Point on Line;
 Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 8 of 28




                                   SCHEDULE C, cont.

Thence: N 58°44’20” E along said Northern boundary, a distance of 477.46 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-8B for
a Point on Line;

Thence: N 58°44’20” E along said Northern boundary, a distance of 477.46 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-8C for
a Point on Line;

Thence: N 58°44’20” E along said Northern boundary, a distance of 477.46 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-8D for
a Point on Line;

Thence: N 58°44’20” E along said Northern boundary, a distance of 477.48 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-9 for
angle;

Thence: N 38°51’00” E along said Northern boundary, a distance of 251.94 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-10 for
angle;

Thence: N 18°57’40” E along said Northern boundary, a distance of 292.05 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-11 for
angle;

Thence: N 54°49’46” E along said Northern boundary, crossing the center of an existing
8 foot wide gravel road at 144 feet, a distance of 152.64 feet to a set 5/8” x 36” iron rebar
and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-12 for angle;

Thence: N 88°40’45” E along said Northern boundary, crossing the center of an existing
10 foot wide dirt road at 32 feet, a distance of 66.99 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-13=9001-5 for angle, said point
being on the East line of the Hidalgo & Cameron County Water Control & Improvement
District No. 9 tract, Instrument No. 1929-3140062 and on the West line of the United States
of America tract, RGV-MER-5000;

Thence: S 17°13’14” W departing said Northern boundary, along said property line,
entering the levee easement, Volume 391, Page 629-631 at 68.98 feet, crossing the center
of the levee road at 131 feet, a distance of 267.15 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-13A=9001-4A for a Point on
Line;
 Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 9 of 28




                                 SCHEDULE C, cont.

Thence: S 17°13’14” W along said property line, a distance of 267.15 feet to a found
aluminum cap stamped “2010” designated as RGV-WSL-8000-3-14=9001-4 for angle;

Thence: S 40°32’00” W along said property line, a distance of 270.56 feet to a found
aluminum cap stamped “2010” designated as RGV-WSL-8000-3-15=9001-3 for angle;

Thence: S 58°47’33” W along said property line, a distance of 488.08 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-15A=9001-2A
for a Point on Line;

Thence: S 58°47’33” W along said property line, crossing the center of an existing 15 foot
wide gravel road at 479 feet, a distance of 488.08 feet to a set 5/8” x 36” iron rebar and
EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-16=9000-7=9001-2 for angle at
the Northwest corner of the United States of America RGV-MER-5000 tract, Doc. No.
2012-2276582 and the Northeast corner of the Neuhaus and Sons tract, Doc. No. 2008-
1885890;

Thence: S 59°07’46” W along said Neuhaus and Sons property line, a distance of 491.64
feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-
8000-3-16A=9000-6B for a Point on Line;

Thence: S 59°07’46” W along said property line, a distance of 491.64 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-16B=9000-6A
for a Point on Line;

Thence: S 59°07’46” W along said property line, a distance of 491.64 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-17=9000-6 for
angle;

Thence: S 41°26’47” W along said property line, a distance of 261.95 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-18=9000-5 for
angle;

Thence: S 33°30’17” W along said property line, a distance of 444.78 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-18A=9000-4B
for a Point on Line;

Thence: S 33°30’17” W along said property line, a distance of 444.77 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-18B=9000-4A
for a Point on Line;
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 10 of 28




                                 SCHEDULE C, cont.

Thence: S 33°30’17” W along said property line, a distance of 444.77 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-19=9000-4 for
angle;

Thence: S 51°29’47” W along said property line, a distance of 304.63 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-20=9000-3 for
angle;

Thence: S 71°03’47” W along said property line, a distance of 258.93 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-8000-3-21=9000-2 for
angle;

Thence: S 77°08’49” W along said property line, a distance of 427.43 feet returning to the
Place of Beginning.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 11 of 28




   SCHEDULE
       D
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 12 of 28



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 13 of 28



                          SCHEDULE D, cont.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 14 of 28



                          SCHEDULE D, cont.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 15 of 28



                          SCHEDULE D, cont.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 16 of 28



                          SCHEDULE D, cont.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 17 of 28



                          SCHEDULE D, cont.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 18 of 28



                          SCHEDULE D, cont
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 19 of 28



                          SCHEDULE D, cont
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 20 of 28



                          SCHEDULE D, cont
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 21 of 28



                          SCHEDULE D, cont
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 22 of 28



                              SCHEDULE D, cont




Tract: RGV-WSL-9002-1
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acreage: 24.263
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 23 of 28




    SCHEDULE
        E
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 24 of 28



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-WSL-9002-1
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acres: 24.263

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
        Reserving to Hidalgo and Cameron Counties Irrigation District No. Nine
(“HCCID9”), its successors and assigns, reasonable access to and from the Project Area as
identified and described in that certain Memorandum of Agreement executed by and
among U.S. Customs and Border Protection on March 9, 2020, HCCID9 on March 19,
2020, and the International Boundary and Water Commission on March 17, 2020 and
March 18, 2020 (the “MOA”), for the purposes of performing HCCID9’s Maintenance
Obligations described and set forth in the MOA.
        Excepting and excluding the canal within the property taken and all interests in
water rights and water distribution and drainage systems, if any, provided that any surface
rights arising from such water rights or systems are subordinated to the United States’
construction, operation and maintenance of the border barrier.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 25 of 28




    SCHEDULE
        F
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 26 of 28




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
   The sum estimated as just compensation for the land being taken is ONE HUNDRED

THIRTY-ONE THOUSAND, TWO HUNDRED AND EIGHTY-FOUR DOLLARS AND

NO/100 CENTS ($131,284.00), to be deposited herewith in the Registry of the Court for

the use and benefit of the persons entitled thereto.
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 27 of 28




     SCHEDULE
        G
Case 7:21-cv-00007 Document 1-1 Filed on 01/06/21 in TXSD Page 28 of 28




                                     SCHEDULE G

                                INTERESTED PARTIES

        The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature of each
person’s property interest(s) as indicated by references in the public records and any
other information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Hidalgo and Cameron Counties Water            RGV-WSL-9002-1
 Control and Improvement District No.          Deed dated December 30, 1929, recorded
 9, a political subdivision of the State of    December 31, 1929, in Volume 314, Page
 Texas                                         62, Document No. 3140062, Official
 Post Office Box 237                           Records of Hidalgo County, Texas
 Mercedes, Texas 78570
